DETAILED ACTIO
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 5, 9, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (Intelligent Inflow Tracers Obtain Information With Less Risk, Cost) in view of Lyublinkski et al. (US 9,169,720 – cited previously).
With respect to independent claim 1, Williams et al. discloses a method of incorporating a chemical within a well screen into a production fluid flowing into a production string (Williams discloses incorporation of a tracer into a production fluid flowing into a production string), comprising:
disposing a plurality of chemical strips in a fluid inflow device of the production string, the fluid inflow device including a base pipe, a wire screen forming an annular region around the base pipe, and a plurality of dividers in the annular region forming a plurality of drainage channels extending axially along the base pipe between the base pipe and the wire screen, wherein the fluid flows from the wire screen into the annular region along the plurality of drainage channels between the base pipe and wire screen, and wherein the plurality of chemical strips are rectangular cuboids, each strip placed in a drainage channel to form a cylindrical arrangement of strips around the base pipe, each strip having a chemical on a surface thereof that see picture on page 2); and 
receiving a fluid from a formation at the fluid inflow device, wherein the fluid flows from the wire screen to the base pipe via the plurality of drainage channels, thereby flowing across the plurality of chemical strips in the plurality of drainage channels, wherein the chemical interacts with a chemical in the fluid (Williams et al. provides for the flow of fluids such as oil and water through the fluid inflow device into the base pipe).   
Williams et al. discloses wherein the chemical composition is a tracer which is released into the produced fluids.  The reference additionally suggests wherein the tracer material is in the form of a strip emplaced within the drainage channels (see picture on pages 2 and 4).  The reference, however, thereby providing for an inhibitor strip, wherein such an inhibitor strip has a coating of a chemical inhibitor on a surface of the inhibitor strip that interacts with chemicals in a fluid flowing through the drainage channel to reduce the production of a compositional material in the production well as claimed, thus providing for a method of preventing production of a compositional material in the production string as instantly claimed.  
Lyublinkski et al. suggests chemicals that can be used for corrosion management in vertically oriented structures, including an oil well, wherein a dispenser system therefore dispenses the corrosion inhibitor at a height desired to be protected from corrosion (abstract; col. 8, l. 6-14; col. 9, l. 31-40).  In one example, a support having a solid volatile corrosion inhibiting composition is attached thereto (col. 3, l. 19-22).  Lyublinkski et al. further suggests wherein it is known that an outer surface of an inner well tubing 102 is exposed in an annular space 104 that is formed between the inner well tubing and an outer well tubing 101, and as such, can be subjected to corrosion, and, as 
Since Williams et al. discloses wherein the chemical composition is in the form of a strip and the chemical thereon is one capable of being released into produced fluids from the formation and Lyublinkski et al. teaches inhibitor strips which may be emplaced at a desired depth within a well annulus so as to release a corrosion inhibitor thereat into produced fluids, and, thereby reduce production of corrosion, i.e., the production of a compositional material in the production string, it would have been obvious to one having ordinary skill in the art to try an inhibitor strip as taught by Lyublinkski et al. in place of the tracer strips of Williams et al. in order to reduce corrosion at a particular location in the well and thereby prevent production of a composition material in the production string.  The Examiner notes, Lyublinkski et al. clearly suggests corrosion is a known problem in producing well systems, and, as such, one of ordinary skill would recognize a need/desire to prevent corrosion from developing therein. 
With respect to dependent claims 4 and 5, Williams et al. discloses wherein the chemical strip, i.e., inhibitor strip in view of Lyublinkski et al., is elongated along a longitudinal axis of the base pipe and comprises a plurality of strips disposed circumferentially around an axial section of the base pipe (see picture of pages 2 and 4).

a fluid inflow device comprising a base pipe, a wire screen forming an annular region around the base pipe, and a plurality of dividers between the base pipe and the screen forming a plurality of drainage channels extending axially along the base pipe in the annular region, wherein the fluid flows from the wire screen into the plurality of drainage channels; and
a plurality of chemical strips disposed in the plurality of drainage channels, the plurality of chemical strips having a shape of rectangular cuboids, each strip placed in a drainage channel to form a cylindrical arrangement of strips around the base pipe, each strip having a chemical on a surface thereof that interacts with chemicals in a fluid flowing through the drainage channel into the production well (see pictures on pages 2 and 4; the Examiner notes Williams et al. provides for the flow of fluids such as oil and water through the fluid inflow device into the base pipe).  
Williams et al. discloses wherein the chemical composition is a tracer which is released into the produced fluids.  The reference additionally suggests wherein the tracer material is in the form of a strip emplaced within the drainage channels (see picture on pages 2 and 4).  The reference, however, thereby providing for an inhibitor strip, wherein such an inhibitor strip has a coating of a chemical inhibitor on a surface of the inhibitor strip that interacts with chemicals in 
Lyublinkski et al. suggests chemicals that can be used for corrosion management in vertically oriented structures, including an oil well, wherein a dispenser system therefore dispenses the corrosion inhibitor at a height desired to be protected from corrosion (abstract; col. 8, l. 6-14; col. 9, l. 31-40).  In one example, a support having a solid volatile corrosion inhibiting composition is attached thereto (col. 3, l. 19-22).  Lyublinkski et al. further suggests wherein it is known that an outer surface of an inner well tubing 102 is exposed in an annular space 104 that is formed between the inner well tubing and an outer well tubing 101, and as such, can be subjected to corrosion, and, as such, a plurality of corrosion management dispensers can be placed within such an annulus for the purpose of distributing the corrosion inhibitor composition at a desired depth in the well (col. 5, l. 30-52).   One form of such a corrosion management dispenser is a strip that includes a corrosion inhibitor dispersed therein and/or coated thereon so that the corrosion inhibitor can be delivered to a desired surface of the structure in which it is used upon dispensing of the inhibitor (col. 9, l. 1-50), thereby preventing production of a compositional material in a production string.
Since Williams et al. discloses wherein the chemical composition is in the form of a strip and the chemical thereon is one capable of being released into produced fluids from the formation and Lyublinkski et al. teaches inhibitor strips which may be emplaced at a desired depth within a well annulus so as to release a corrosion inhibitor thereat into produced fluids, and, thereby reduce production of corrosion, i.e., the production of a compositional material in 
With respect to dependent claims 12 and 13, Williams et al. discloses wherein the chemical strip, i.e., inhibitor strip in view of Lyublinkski et al., is elongated along a longitudinal axis of the base pipe and comprises a plurality of strips disposed circumferentially around an axial section of the base pipe (see picture of pages 2 and 4).
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. in view of Lyublinkski et al. as applied to claims 1 and 9, respectively, above, and further in view of Moen et al.  (US 8,567,497 – cited previously).
With respect to dependent claims 7 and 15, Williams et al. in view of Lyublinski et al. suggests the method as set forth above with respect to independent claims 1 and 9; the combination, however, is silent to wherein the strip is capable of being recharged with additional chemical when deployed in the well.  Moen et al. teaches chemical strips used in a wellbore wherein such are recharged with a chemical at its location for the purpose of replacing the used chemical with more should such be required (col. 6, l. 29-31).  As such, it would have been obvious to one having ordinary skill in the art to use strips capable of being recharged in the method and string of Williams et al. in view of Lyublinski et al. in order to reload the inhibitor thereon should such be desired/deemed necessary over the course of production of the well, thereby continuing inhibition therein over time.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. in view of Lyublinkski et al. as applied to claim 1 above, and further in view of Frost (US 9,097,093 – cited previously).
With respect to dependent claim 8, Williams et al., in view of the teachings of Lyublinkski et al., suggests wherein the compositional material is corrosion, as set forth above with respect to claim 1.  Although silent to wherein such compositional material is scale, paraffin, or asphaltene, Frost suggests wherein solid treatment chemicals that can be used to prevent scale, paraffin and asphaltenes can also counteract corrosion (col. 4, l. 21-31).  As such, .
Response to Arguments
Applicant’s arguments and amendments with respect to the claim objections, 35 USC 112 rejections and 35 USC 103 rejections, as set forth in the previous office action, have been fully considered and are persuasive in view of Applicant’s amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of further consideration of Applicant’s amendments.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
03/19/22